SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2006 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-10607 GREAT WEST CASUALTY COMPANY PROFIT SHARING PLAN OLD REPUBLIC INTERNATIONAL CORPORATION 307 NORTH MICHIGAN AVENUE CHICAGO, ILLINOIS 60601 Total Pages: 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Committee has duly caused this annual report to be signed on behalf of the undersigned, thereunto duly authorized. GREAT WEST CASUALTY COMPANY PROFIT SHARING PLAN, Registrant By, /s/ Cathernine B. Bishop Catherine B. Bishop, Plan Committee Member By, /s/ Vickie Hirchert Vickie Hirchert, Plan Committee Member By, /s/ R. Scott Rager R. Scott Rager, Plan Committee Member By, /s/ Gaylen L. TenHulzen Gaylen L. TenHulzen, Plan Committee Member Dated:June 14, 2007 Great West Casualty Company Profit Sharing Plan Report on Audits of Financial Statements and Supplemental Schedule For the Years Ended December 31, 2006 and 2005 GREAT WEST CASUALTY COMPANY PROFIT SHARING PLAN Index to Financial Statements Page No. Reports of Independent Registered Public Accounting Firms1-3 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2006 and 2005 4 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2006 and 2005 5 Notes to Financial Statements 6-11 Supplemental Schedule: Schedule of Assets (Held at End of Year) at December 31, 200613 Note: Supplemental schedules required by the Employee Retirement Income Security Act of 1974 that have not been included herein are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Great West Casualty Company Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of the Great West Casualty Company Profit Sharing Plan (the “Plan”) as of December 31, 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of the Plan as of and for the year ended December 31, 2005 were audited by other auditors whose report dated June 23, 2006 expressed an unqualified opinion on those financial statements.As discussed in Note 2 to the financial statements, the Plan has adjusted its 2005 financial statements to retrospectively apply the change in accounting, effective December 31, 2006, to reclassify investments at contract value to fair value for fully benefit-responsive investment contracts upon adoption of FASB Staff Position Nos. AAG INV-1 and SOP 94-4-1,
